Citation Nr: 0802480	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  05-36 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for hypertension.  

2. Entitlement to service connection for cervical spine 
degenerative disc disease with radiculopathy.    

3. Entitlement to service connection for coronary artery 
disease.  

4. Entitlement to service connection for nerve damage to the 
spinal cord affecting the head, neck, and back.  

REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1963 to July 1965 and from January 1966 to November 
1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In the substantive appeal, the veteran requested a hearing 
before a Veterans Law Judge, but he withdrew his request in 
May 2006.  


FINDINGS OF FACT

1. Hypertension was not affirmatively shown to have had onset 
during service; hypertension was not manifested to a 
compensable degree within one year from the date of 
separation from service; and hypertension, first diagnosed 
after service beyond the one-year presumptive period, is 
unrelated to an injury, disease, or event, including exposure 
to herbicides, of service origin.

2. Cervical spine degenerative disc disease with 
radiculopathy was not affirmatively shown to have had onset 
during service; cervical spine degenerative disc disease with 
radiculopathy was not manifested to a compensable degree 
within one year from the date of separation from service; and 
cervical spine degenerative disc disease with radiculopathy, 
first diagnosed after service beyond the one-year presumptive 
period, is unrelated to an injury, disease, or event, 
including exposure to herbicides, of service origin.  

3. Coronary artery disease was not affirmatively shown to 
have had onset during service; coronary artery disease was 
not manifested to a compensable degree within one year from 
the date of separation from service; and coronary artery 
disease, first diagnosed after service beyond the one-year 
presumptive period, is unrelated to an injury, disease, or 
event, including exposure to herbicides, of service origin.

4. Nerve damage to the spinal cord affecting the head, neck, 
and back was not affirmatively shown to have had onset during 
service; nerve damage to the spinal cord affecting the head, 
neck, and back was not manifested to a compensable degree 
within one year from the date of separation from service; and 
nerve damage to the spinal cord affecting the head, neck, and 
back, first diagnosed after service beyond the one-year 
presumptive period, is unrelated to an injury, disease, or 
event, including exposure to herbicides, of service origin.  


CONCLUSIONS OF LAW

1. Hypertension is not due to disease or injury that was 
incurred in or aggravated by service; hypertension as a 
chronic disease may not be presumed to have been incurred in 
service; and hypertension is not a disease subject to the 
presumption of service connection due to exposure to 
herbicides.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

2. Cervical spine degenerative disc disease with 
radiculopathy is not due to disease or injury that was 
incurred in or aggravated by service; cervical spine 
degenerative disc disease with radiculopathy as a chronic 
disease may not be presumed to have been incurred in service; 
and cervical spine degenerative disc disease with 
radiculopathy is not a disease subject to the presumption of 
service connection due to exposure to herbicides.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).  

3. Coronary artery disease is not due to disease or injury 
that was incurred in or aggravated by service; coronary 
artery disease as a chronic disease may not be presumed to 
have been incurred in service; and coronary artery disease is 
not a disease subject to the presumption of service 
connection due to exposure to herbicides.  38 U.S.C.A. §§ 
1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).  

4. Nerve damage to the spinal cord affecting the head, neck, 
and back is not due to disease or injury that was incurred in 
or aggravated by service; nerve damage to the spinal cord 
affecting the head, neck, and back as a chronic disease may 
not be presumed to have been incurred in service; and nerve 
damage to the spinal cord affecting the head, neck, and back 
is not a disease subject to the presumption of service 
connection due to exposure to herbicides.  38 U.S.C.A. §§ 
1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in January 2005, in April 2005, and in March 
2006.  The veteran was notified of the evidence needed to 
substantiate the claims of service connection, namely, 
evidence of current disability; evidence of an injury or 
disease in service or event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  The 
veteran was notified that VA would obtain service records, VA 
records, and records of other Federal agencies, and that he 
could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  He was asked 
to submit any evidence in his possession that pertained to 
his claims.  The notice included the provisions for the 
effective date of the claims and for the degree of disability 
assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim). 

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying notice, the claims 
were then readjudicated as evidenced by the supplemental 
statements of the case in January 2007.  Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error 
cured by adequate VCAA notice and subsequent readjudication 
without resorting to prejudicial error analysis.). 

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claims.  38 U.S.C.A. § 5103A (a), 
(b) and (c).  

The RO has obtained the veteran's service medical records and 
VA medical records.  The record indicates that the RO 
attempted to obtain treatment records from the Dallas VA 
Medical Center, for the period of 1970 through 1995; however, 
there were no records available for this period, and the 
veteran was notified of the fact in an October 2006 letter 
and January 2007 supplemental statement of the case.  The 
veteran has not identified any additionally available 
evidence, to include private medical records, for 
consideration in his appeal.  

VA has not conducted medical inquiry in the form of a VA 
compensation examination in an effort to substantiate the 
claims of service connection and further development in this 
respect is not required because there is no record of 
hypertension, cervical spine disability, heart disease, or 
nerve damage to the spinal cord, or complaints relative 
thereto, during service.  Further, there is no competent 
evidence of persistent or recurrent symptoms relative to 
these disabilities from the time of service until many years 
later.  In short, the evidence does not indicate that the 
disabilities at issue may be associated with service.  Under 
these circumstances, a medical examination or medical opinion 
is not required for each of the claims under 38 C.F.R. § 
3.159(c)(4).  

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131. 



Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

Where a veteran who served for ninety days develops 
hypertension, cardiovascular disease, or disease of the 
nervous system to a degree of 10 percent or more within one 
year from separation from service, service connection may be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
(beginning in January 1962 and ending in May 1975) shall be 
presumed to have been exposed during such service to 
herbicide agents, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 
3.307, 3.309.  

If a veteran was exposed to an herbicide agent during active 
military service, the following diseases will be presumed to 
have been incurred in service if manifest to a compensable 
degree within specified periods, even if there is no record 
of such disease during service:  chloracne or other acneform 
disease consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

The presumptive period for these conditions is any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy have a presumptive period 
of one year after the last date on which the veteran was 
exposed to an herbicide agent during active service.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e); McCartt 
v. West, 12 Vet. App. 164 (1999).  

The term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  Notice, 59 Fed. Reg. 341, 346 (1994), 61 Fed. 
Reg. 41,442, 41,449 and 57,586, 57,589 (1996), and 67 Fed. 
Reg. 42,600, 42,608 (2002).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994). 

Analysis

The veteran claims that during service he was exposed to 
herbicides in Vietnam.  He indicates that since his service 
in Vietnam, he has experienced high blood pressure, heart 
disease, and nerve damage to his spinal cord affecting his 
neck, back, and head with partial paralysis of his arms and 
hands.  

The service personnel records show that the veteran served on 
active duty in the Army from August 1963 to July 1965, and 
from January 1966 to November 1968.  His military decorations 
for the second period of service included the Vietnam Service 
Medal and Vietnam Campaign Medal.  

The service medical records contain no complaint, finding, or 
diagnosis of hypertension, cervical spine degenerative disc 
disease with radiculopathy into both upper extremities, 
coronary artery disease, and nerve damage to the spinal cord 
affecting the head, neck, and back, or any symptoms related 
thereto.  At the time of his separation physical examination 
in November 1968, he was clinically evaluated as normal.  

After service, available VA outpatient reports in the file 
are dated from August 2001.  These records document clinical 
findings and/or diagnoses of hypertension, cervicalgia, 
coronary artery disease, cervical spine degenerative disc 
disease changes at C5-6 and C6-7 and multi-level degenerative 
spurring, cervical and left upper extremity pain secondary to 
failed surgical syndrome with residual C5-6 left neural 
foraminal stenosis, and cervical arthralgia with 
radiculopathy.  The records also indicate that the veteran 
has a history of coronary artery bypass graft in 1995 and 
1999 and cervical spine laminectomy with fusion in 1988/89.  

The veteran's claimed conditions are shown to have onset many 
years after his discharge from service in 1968.  This is 
consistent with the veteran's statements on his November 2004 
application for VA disability benefits to the effect that the 
onset of his disabilities was after service:  hypertension 
(1970), neck injury (1987), heart problems (1995), and 
numbness of both hands (1987).  

Thus, based on the medical evidence in the record, 
hypertension, cervical spine degenerative disc disease with 
radiculopathy into both upper extremities, coronary artery 
disease, and nerve damage to the spinal cord affecting the 
head, neck, and back, were not shown to have had onset in 
service.  Further, the medical evidence showing these 
disabilities beginning in the 1980s, at the earliest, is well 
beyond the one-year presumptive period (i.e., the year 
following the date of separation from military service in 
November 1968) for such conditions as chronic diseases under 
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.306, 3.309.

Regarding the veteran's contention that herbicide exposure 
while serving in Vietnam resulted in his claimed 
disabilities, it is noted that his claimed disabilities are 
not among the listed diseases associated with exposure to 
herbicides, for which service connection on a presumptive 
basis is warranted under 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  

Furthermore, there is no competent medical evidence that the 
veteran's current hypertension, cervical spine degenerative 
disc disease with radiculopathy into both upper extremities, 
coronary artery disease, and nerve damage to the spinal cord 
affecting the head, neck, and back, are actually caused by 
exposure to herbicides, or otherwise linked to his period of 
active service.  38 C.F.R. § 3.304(d).  

As for the veteran's statements attributing his diseases to 
his period of active service, where, as here, the 
determinative issue involves a question of medical diagnosis 
or of medical causation, competent medical evidence is 
required to substantiate the claims.  The veteran as a 
layperson is not competent to offer an opinion on a medical 
diagnosis or on medical causation, and consequently his 
statements do not constitute favorable medical evidence to 
substantiate the claims.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Although the veteran is competent to describe symptoms 
pertaining to his claimed conditions, he is not competent to 
diagnose the disabilities or to relate any current disability 
to service.  Once the veteran goes beyond the description of 
the symptoms or features of a claimed condition to expressing 
an opinion that involves a question of medical diagnosis that 
is medical in nature and not capable of lay observation, 
competent medical evidence is required to substantiate the 
claims.  Competent medical evidence means evidence provided 
by a person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  For these reasons, the Board rejects the veteran's 
statements as competent evidence sufficient to establish the 
diagnoses and etiology of the disabilities at issue.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As the Board may consider only independent medical evidence 
to support its finding on questions of a medical diagnosis or 
medical causation, not capable of lay observation, and as 
there is no favorable medical evidence to support the claims 
of service connection for hypertension, cervical spine 
degenerative disc disease with radiculopathy into both upper 
extremities, coronary artery disease, and nerve damage to the 
spinal cord affecting the head, neck, and back, as 
articulated above, the preponderance of the evidence is 
against the claims and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for hypertension is denied.  

Service connection for cervical spine degenerative disc 
disease with radiculopathy is denied.      

Service connection for coronary artery disease is denied.  

Service connection for nerve damage to the spinal cord 
affecting the head, neck, and back is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


